DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on December 9, 2020. Claims 1-2, 15-16, and 19 are amended. Claim 20 is canceled. Claim 21 is newly added.
Claims 1-19, and 21 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Huang (Registration No. 39,229) on 01/08/2021.
The application has been amended as follows: 
Claim 1 (Currently amended) In data storage equipment, a method of versioning a configuration of the data storage equipment, the method comprising:
while the data storage equipment operates in accordance with a first version of the configuration of the data storage equipment, receiving a configuration change command to change the configuration of the data storage equipment;
in response to the configuration change command, changing the first version of the configuration of the data storage equipment to a second version of the configuration of the data storage equipment; and

wherein the data storage equipment includes storage processing circuitry and a plurality of storage devices, the storage processing circuitry being constructed and arranged to perform redundant array of independent disks (RAID) operations on the plurality of storage devices; 
wherein each version of the configuration of the data storage equipment includes a group of data storage equipment settings that controls operation of the storage processing circuitry;
wherein the method further includes:
prior to receiving the configuration change command, creating a first group of 
data storage equipment settings as at least a portion of the first version;
wherein changing the first version to the second version includes:
modifying the first group of data storage equipment settings to form a second group of data storage equipment settings as at least a portion of the second version, the second group including at least one data storage equipment setting that is different from the data storage equipment settings of the first group; 
wherein maintaining access to the first version and the second version includes:
simultaneously persistently storing both the first group of data storage equipment settings and the second group of data storage equipment settings within the data storage equipment;
wherein the data storage equipment performs host input/output (I/O) operations on behalf of a set of host computers when the data storage equipment operates in accordance with the first version of the configuration and the second version of the configuration; 
wherein the configuration of the data storage equipment includes different operating features; and 
wherein modifying the first group of data storage equipment settings includes:
modifying at least one of the different operating features of the configuration while the data storage equipment performs the host I/O operations.  
Claim 2 (Canceled)
Claim 3 (Currently amended) A method as in claim [[2]] 1, further comprising:
while the data storage equipment operates in accordance with the first version of the configuration and while the data storage equipment operates in accordance with the second version of the configuration, recording behavior of the data storage equipment.  
Claims 4-9 (Original) 
Claim 10 (Currently amended) A method as in claim [[2]] 1 wherein the different operating features include operating parameters that control allocation of data storage equipment resources;
wherein modifying at least one of the different operating features of the configuration includes:
adjusting a set of the operating parameters to modify allocation of a set of the data storage equipment resources, the adjustment to the set of the operating parameters causing a change in host I/O operation performance.  
Claims 11-14 (Original)  
Claim 15 (Currently amended) Data storage equipment, comprising:

control circuitry coupled with the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to perform a method including:
while the data storage equipment operates in accordance with a first version of a configuration of the data storage equipment, receiving a configuration change command to change the configuration of the data storage equipment,
in response to the configuration change command, changing the first version of the configuration of the data storage equipment to a second version of the configuration of the data storage equipment, and
while the data storage equipment operates in accordance with the second version of the configuration of the data storage equipment, concurrently maintaining access to the first version of the configuration of the data storage equipment and the second version of the configuration of the data storage equipment;
wherein the data storage equipment further comprises storage processing circuitry and a plurality of storage devices, the storage processing circuitry being constructed and arranged to perform redundant array of independent disks (RAID) operations on the plurality of storage devices;
wherein each version of the configuration of the data storage equipment includes a group of data storage equipment settings that controls operation of the storage processing circuitry;
wherein the method further includes:
prior to receiving the configuration change command, creating a first group of data storage equipment settings as at least a portion of the first version;
wherein changing the first version to the second version includes:

wherein maintaining access to the first version and the second version includes:
simultaneously persistently storing both the first group of data storage equipment settings and the second group of data storage equipment settings within the data storage equipment;
wherein the data storage equipment performs host input/output (I/O) operations on behalf of a set of host computers when the data storage equipment operates in accordance with the first version of the configuration and the second version of the configuration; 
wherein the configuration of the data storage equipment includes different operating features; and 
wherein modifying the first group of data storage equipment settings includes:
modifying at least one of the different operating features of the configuration while the data storage equipment performs the host I/O operations.  
Claim 16 (Currently amended) Data storage equipment as in claim 15, further comprising:
a host interface coupled with the control circuitry, the host interface being constructed and arranged to communicate with [[a]] the set of host computers;
wherein the data storage equipment performs the host I/O 



wherein the control circuitry, when concurrently maintaining access to the first version of the configuration and the second version of the configuration, is constructed and arranged to:
store, in the memory, a first version entry within a series of version entries that identifies changes to the configuration of the data storage equipment over time, the first version entry identifying a first change made to the configuration of the data storage equipment at a first time, and 
store, in the memory, a second version entry within the series of version entries that identifies changes to the configuration of the data storage equipment over time, the second version entry identifying a second change made to the configuration of the data storage equipment at a second time that is after the first time.
Claims 17-18 (Original)  
Claim 19 (Currently amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to version a configuration of data storage equipment; the set of instructions, when carried out by computerized circuitry of the data storage equipment, causing the computerized circuitry to perform a method of: 
while the data storage equipment operates in accordance with a first version of the 
in response to the configuration change command, changing the first version of the configuration of the data storage equipment to a second version of the configuration of the data storage equipment; and
while the data storage equipment operates in accordance with the second version of the configuration of the data storage equipment, concurrently maintaining access to the first version of the configuration of the data storage equipment and the second version of the configuration of the data storage equipment;
wherein the data storage equipment includes storage processing circuitry and a plurality of storage devices, the storage processing circuitry being constructed and arranged to perform redundant array of independent disks (RAID) operations on the plurality of storage devices; 
wherein each version of the configuration of the data storage equipment includes a group of data storage equipment settings that controls operation of the storage processing circuitry;
wherein the method further includes:
prior to receiving the configuration change command, creating a first group of data storage equipment settings as at least a portion of the first version;
wherein changing the first version to the second version includes:
modifying the first group of data storage equipment settings to form a second group of data storage equipment settings as at least a portion of the second version, the second group including at least one data storage equipment setting that is different from the data storage equipment settings of the first group; 
wherein maintaining access to the first version and the second version includes:
;
wherein the data storage equipment performs host input/output (I/O) operations on behalf of a set of host computers when the data storage equipment operates in accordance with the first version of the configuration and the second version of the configuration; 
wherein the configuration of the data storage equipment includes different operating features; and 
wherein modifying the first group of data storage equipment settings includes:
modifying at least one of the different operating features of the configuration while the data storage equipment performs the host I/O operations.  
Claim 20 (Canceled)
Claim 21 (Previously presented) A computer program product as in claim 19 wherein the method further includes:
performing a set of correlation operations based on a series of behavior entries and a series of version entries to generate a set of correlation results that identify correlations between behavior events occurring within the data storage equipment and changes to the configuration of the data storage equipment; and  
based on the set of correlation results, electronically outputting a user notification that identifies a particular configuration change as a cause of a particular behavior event occurring within the data storage equipment.  
Claim 22 (New) A computer program product as in claim 19 wherein the method further 
while the data storage equipment operates in accordance with the first version of the configuration and while the data storage equipment operates in accordance with the second version of the configuration, recording behavior of the data storage equipment.
REASONS FOR ALLOWANCE
Claims 1, 3-19, and 21-22 are allowed.  
The totality of each element and/or step in claims 1, 3-19, and 21-22 are not alluded to in the combined art of Palmer, Maes, and Kim. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1 and other independent claims. More specifically, the combination of Palmer, Maes, and Kim does not teach or suggest the claim limitations as recited in claim 1 and other independent claims. It is to be noted that with applicant’s arguments and Examiners amendment has been considered as the reasons of allowing. 
Accordingly, all the independent claims are allowable over the combination of Palmer, Maes, and Kim. Therefore, all the dependent claims are allowable by virtue of their dependency upon the independent claim and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1, 3-19, and 21-22 under 35 USC §103 as being obvious over Palmer, Maes, and Kim.
However, the prior art of record fails to teach or suggest some of the steps of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARZANA B HUQ/Primary Examiner, Art Unit 2455